Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.         The drawings filed on May 1, 2020 are accepted by the Examiner.

Allowable Subject Matter
3.         Claims 1-20 are allowed.  

REASONS FOR ALLOWANCE
4.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Khulusi et al., (Publication No. 2005/0283620), teaches a system manager module that stores related sensitive information portions of personal identifiable information, non-sensitive information portions of the personal identifiable information, and associated records in separate databases with each database record including one or more hidden links generated by encryption and key management module that can be used to determine the related records or information in one of the other databases.  The hidden links are encrypted so that the relationships between the database records are hidden.
     Next, the prior art of record, Lipman et al. (Publication No. 2015/0026760), teaches policy-based confidentiality management having comprehensive, fluid management of information security and ethical walls.  Information security includes a Security Center record that includes the security policy that is in place.  The record displays a complete listing of a team including the matter owner, name, rights, and role.
     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “a record sensitivity based on data included in the data record, wherein a first data record is identified as having a first sensitivity and a second data record is identifies as having a second sensitivity; selecting for each identified record sensitivity, a data center that has a data center sensitivity level that matches the record sensitivity; and storing each data record to a selected data center, wherein the first data record is stored to a first data center having a first data center type and the second data record is stored to a second data center having a second data center type” as recited in independent claim 1 and similarly recited in independent claims 8 and 15.
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Parthasarathy (Publication No. 2021/0209251) teaches a system and method for sensitive data retirement; and 
b.  Gibbons (Publication No. 2021/0021603) teaches fine-grained data masking according to classifications of sensitive data.
6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        July 26, 2022